                                                        Case 1-20-43233-ess                           Doc 26-1                Filed 10/21/20                     Entered 10/21/20 15:22:16



                                                                                                                           Boaz Gilad

                                                                                                                            100%
                                                                                                             Brookland Capital LLC


                                                                                                                              100%
                                                                                                              Brookland Upreal Limited



                         100%                                         100%                  100%                                 100%                                             100%                                          100%
Upreal Brooklyn LLC                                      Brookland Upreal A1 LLC   Elevation Holdings LLC    New Brookland LLC                           New Upreal LLC                                   Brookland Upreal A2 LLC
                          A1 Pledge                                 A1 Pledge            Non Pledge                           A2 Pledge                                         A2 Pledge                                    A2 Pledge
                            100%                                      100%                                                       100%                                             100%                                                                 100%
56 E 21st St (East Upreal LLC)                                                                               15-19 East 19th St (East 19th BL LLC)       1222 Putnam Ave (1222 Putnam LLC)                15 Somers (Somers BU LLC)
550 4th Avenue (4 Ave BU LLC)                                                                                1671Summerfield (New Summerfield LLC        154 Lenox (154 Lenox LLC)
1312 Lincoln Pl (Lincoln Upreal LLC)                                                                         322 Menahan (Menahan Brookland LLC)         227 Clarkson Ave (Clarkson Upreal LLC)
658 Washington Ave (Washington Upreal LLC                                                                    469 Union St (469 BRG LLC)                  257 Washington Ave (Washington BU LLC
807 Washington Ave (807 Washington Ave LLC                                                                   734 5th Ave (5th Ave DB LLC)                652 Madison (Madison BU LLC)                     Vista NYC Management LLC                            100%
991 Eastern Parkway&1238 Lincoln (Eastern Upreal LLC)                                                        75-77 Clarkson (Clarkson BU LLC)            927 Atlantic Ave (Atlantic Upreal LLC)                            Non Pledge
99-103 Grove (Grove Upreal LLC)                                                                              614 Woodward (Silvershore Properties 64 LLC)691 Marcy Ave (Marcy Upreal LLC)
447 Decatur &664 Jefferson (Decatur Upreal LLC)                                                              189 Cooper (Cooper BU LLC)                  1255 Bushwick Ave (1255 Bushwick Ave, LLC
467 Union St (Gownus Upreal LLC)                                                                             929 Atlantic Ave (Atlantic Brookland LLC    303 Cooper (448 Gibson LLC)                      Upreal Brooklyn Equity LLC                          100%
443 Bainbridge St (Bainbridge Upreal LLC)                                                                    98-16st (98 16th St LLC)                    305,307,309 Copper St (303 Cooper LLC)                              Non Pledge
156 Broadway (Upreal Broadway LLC)                                                                           524 Halsey (Halsey NB LLC)                  735 Bergen St (Bergen Upreal LLC)                                       50%
729 Decatur St (Decatur Opportunity LLC)                                                                     850 Metropolitan Investors LLC              1192 Bedford & 186 Putnam (Upreal Bedford LLC)   2142 Fulton (2142 Fulton LLC)
207 Wyckoff St (Wyckoff Upreal LLC)                                                                          88-92 Linden (Linden TB LLC)                954 Bergen St (Bergen Opportunity LLC)
116 Covert St (Covert Upreal LLC)                                                                                                                        260-264 Green (Greene Condos LLC)
223 Pulaski St (Polaski Upreal LLC)                                                                                                                                                                       308 Malcolm X Blvd (Upreal Gaston LLC)              100%
328 Central Ave (Central Upreal LLC)                                                                                                                                                                      (818 Marcy) BST Real Estate Ventures LLC
266 Greene Ave (Greene Upreal LLC)                                                                                                                                                                                          Non Pledge
268 Greene Ave (Greene II Holdings LLC)                                                               Note
357 Prospect Place (Prospect Upreal LLC )                                                                    Closed by 2015 (AP Allowance)
410 Madison (242Albany LLC)                                                                                  Closed by 2016 (AP Allowance)                                                                BG Ventures LLC                                        100%
531 Vanderbilt Ave (Vanderbilt Upreal LLC)                                                                   Closed by 2017 (AP Allowance)                                                                                     100%
708A Degraw St (Degraw Upreal LLC)                                                                           Closed by 2018 (AP Allowance)                                                                Brookland Development LLC
875 Saint Marks (Saint Marks Upreal LLC)                                                                     Finished Projects (AP Allowance)                                                                                  100%
1094 Madison St (Madison Upreal LLC)                                                                         Rental Properties (Expense)                                                                  940 Fulton & 277 Nostrant (BG Venture LLC)
13 Melrose (Melrose Upreal LLC)                                                                              Managing/Holding Companies (Expense)
